Mr. Justice del Toro
delivered tbe opinion of tbe court.
Tbe information in this case charges Pilar Ruiz with having adulterated milk with tbe intention of offering it for sale.
After a trial tbe defendant was found guilty and sen*623tenced to fifteen days in jail, and from that judgment lie appealed to this court.
The first ground of appeal is that the information does not charge an offense which is defined and penalized by law.
The statute applicable to the case is the Act of March 10, 1910, to provide a punishment for adulterating milk or offering or keeping the same for sale.
On April 11, 1919, this court considered and construed that statute in a case similar to this (People v. Camuñas, 27 P. R. R. 288) and it was applied recently in the case of People v. Pérez, ante, page 554.
The act penalizes the adulteration or dilution of milk “with the intent” to offer it for sale. It likewise makes it an offense to cause or permit such milk to be offered for sale, or to sell, offer or keep the same for sale, but it does not penalize-the act of simply having such milk in one’s possession with the intention of selling it, if that intention has not been demonstrated by any act. This appears to be a subtle distinction, but we are considering a penal statute and it should be construed strictly.
The possession by a person of milk diluted with water with the intention of selling it might include, for example, the case of a citizen who has such milk in his private residence and in a moment of temptation mentally decides to sell it in that condition. Such a case does not fall within the terms of the act.
On the other hand, if a person is charged with actually having adulterated or diluted milk for sale in a milk-stall, for instance, then he is clearly charged with an offense within the terms of the act. It is true that in such a ease he has not actually sold the milk and that the intent alone exists in connection with the sale, but such an intent was shown Tby the fact that he took the milk to the stall or other place of sale and kept the same there ready, as demonstrated by *624tlie fact itself, for the purpose of consummating the illegal transaction. People v. Pérez, 23 P. R. R. 815.
The only incident of the offense with regard to which the act refers to the intention is the act of adulterating or diluting the milk. When it .refers to the act of having the adulteration milk for sale it does not employ the words “with the intent,” but refers only to the actual fact of having or offering the milk for sale.
Care should be exercised therefore in drafting informa-tions so that offenses which should be investigated by the proper authorities and punished with all the rigor of the law may not secure immunity on account of a mere defect of form, for such offenses are not only fraudulent, but also are a direct attack upon the health of the public, especially in its most vulnerable part, namely, children, old people and invalids.
In view of the foregoing reasons we are constrained to reverse the judgment appealed from.

Reversed.

Chief Justice Hernandez and Justices Aldrey and Hutchi-son concurred.
Mr. Justice Wolf took no part in the decision of this ease.